Quadrant 4 System Corporation 1501 E. Woodfield Road, Suite 205, S Schaumburg, Illinois 60173 January 7, 2016 VIA EDGAR Larry Spirgel, Assistant Director AD Office 11- Telecommunications Division of Corporation Finance Securities and Exchange Commission treet N.E. Washington, D.C. 20549 Re: Quadrant 4 System Corporation Form 10-K for Fiscal Year Ended December 31, 2014 Filed August 21, 2015 File No. 033-42498 Dear Mr. Spirgel: Quadrant 4 System Corporation (the “Company”) is in receipt of your comment letter dated December 22, 2015 regarding the above referenced filing. You requested that we respond to your letter within ten business days, that is, by today, January 7, 2016 (note, we have excluded December 25, 2015 and January 1, 2016 from this count since they are Federal holidays on which your agency is closed).We spoke with Staff Accountant, Jamie Kessel today to request an extension until the end of January such that we will submit our response no later than January 29, 2016. Ms. Kessel confirmed that this extension was approved. Sincerely, Quadrant 4 System Corporation By: /s/ Dhru Desai Name: Dhru Desai Title: Chief Financial Officer
